DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10, 11, 22, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submissions of the Information Disclosure Statements dated 10/01/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 1, 13, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753) in view of 3GPP TSG RAN WG1 #100bis. Apple. “On remaining Details of NR V2X Physical Layer Structure.” April, 20-30, 2020.
As to claim 1, 13, 25, 29: Sun teaches a method of wireless communication performed by a user equipment (UE), comprising: determining a number of resource elements (REs) associated with downlink control information (DCI) that is to be carried on a physical downlink shared channel (PDSCH) with a shared channel ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate), wherein the number of REs associated with the DCI is determined based at least in part on a scaling factor (fig.7, 704: number of REs of the piggybacking DCI is inherently bound by the total number of REs available in the PDSCH, see Spec at [0052]: “The scaling factor may indicate a portion of available PDSCH REs to be allocated for piggyback DCI.”) and a number of REs associated with the shared channel (fig.7, 702, 704: number of REs of the piggybacking DCI is inherently bound by the total number of REs available in the DL-SCH); … , wherein the remaining number of REs is based at least in part on the number of REs associated with the DCI (fig.7, 700: remaining number of REs refers to REs available in the PDSCH after subtracting away the REs used in the piggybacked DCI); and receiving the PDSCH based at least in part on the TBS for the shared channel (fig.7: PDSCH inherently intended for transmission to a UE).
Sun may not explicitly teach determining a transport block size (TBS) for the shared channel based at least in part on a remaining number of REs, of the number of REs associated with the shared channel.  However, Apple teaches determining a transport block size (TBS) for the shared channel based at least in part on a remaining number of REs, of the number of REs associated with the shared channel (section 2.1, #5, p.3: NRE, number of REs, allocated for data given by subtracting away overhead, such as SCI2 REs, from the initial number of PSCCH REs).
Thus, it would have been obvious to one of ordinary skill in the art to implement taking overhead into account when calculating TBS, taught by Apple, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to determine resource allocations. In addition it would have been obvious to combine Sun and Apple in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

	Dependent Claims
Claim(s) 2, 4, 5, 7, 8, 9, 14, 16, 17, 19, 20, 21, 26, 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753) in view of Apple.
As to claim 2, 14, 26: Sun the method of claim 1, 13, 25, further comprising:
receiving information identifying the scaling factor ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate).

As to claim 4, 16: Sun teaches the method of claim 2, 14, wherein the information identifying the scaling factor is received via DCI that schedules the shared channel  ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate).

As to claim 5, 17, 28, 30: Sun teaches the method of claim 1, 13, 25, 29.
Sun may not explicitly teach wherein the TBS is a modified TBS, and wherein the method further comprises: determining an initial TBS based at least in part on the number of REs associated with the shared channel, wherein the number of REs associated with the DCI is based at least in part on the initial TBS.  However, Apple teaches wherein the TBS is a modified TBS, and wherein the method further comprises: determining an initial TBS based at least in part on the number of REs associated with the shared channel (section 2.1, #5, p.3: NRE, number of REs, allocated initially relies on PSSCH, i.e. shared channel RE), wherein the number of REs associated with the DCI is based at least in part on the initial TBS (section 2.1, #5, p.3: NSCI is equivalent to the DCI and is taken from the initial TBS).
Thus, it would have been obvious to one of ordinary skill in the art to implement taking overhead into account when calculating TBS, taught by Apple, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to determine resource allocations. In addition it would have been obvious to combine Sun and Apple in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 7, 19: Sun teaches the method of claim 1, 13, wherein determining the number of REs associated with the DCI further comprises: determining the number of REs associated with the DCI based at least in part on combining the scaling factor, a payload size of the DCI, and a payload size of the shared channel (fig.7, 706, 710: scaling factor; fig.7, 706, 710: DCI1, DCI2; fig.7: 700, 704: payload of shared channel, all these contribute at least in part to forming the number of REs of the DCI).

As to claim 8, 20: Sun teaches the method of claim 1, 13.
Sun may not explicitly teach wherein the number of REs of the DCI is determined to be a multiple of 12.  However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Sun discloses a shared channel with a number of REs (fig.7), it would have been obvious to one of ordinary skill in the art at the time of the invention to set the number of REs to any multiple, including 12, absent a showing of criticality by Applicant.  

As to claim 9, 21: Sun teaches the method of claim 1, 13.
Sun may not explicitly teach  wherein the number of REs of the DCI is determined so that the DCI occupies an integer number of entire RBs of the PDSCH.
However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Sun discloses the DCI occupying RBs, it would have been obvious to one of ordinary skill in the art at the time of the invention to hav the DCI occupy any number, including an integer number, absent a showing of criticality by Applicant.  

Claim(s) 3, 15, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753) in view of Apple, Li (US-20210045181). 
As to claim 3, 15, 27: Sun teaches the method of claim 2, 14, 25 … information identifying the scaling factor ([0084, 97, 114]: first DCI includes piggyback control information including number of REs of the second DCI portion, starting RE location, code rate).
Sun may not explicitly teach wherein the … is received via radio resource control (RRC) signaling.  However, Li teaches wherein the … is received via radio resource control (RRC) signaling ([0255, 256]: RRC used to transmit offset values and other information).
Thus, it would have been obvious to one of ordinary skill in the art to implement RRC, taught by Li, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to convey important configuration information conducive to communications. In addition it would have been obvious to combine Sun and Li in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 6, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753), Apple in view of You (US-10362596).
	As to claim 6, 18: Sun teaches the method of claim 5, 17. 
Sun may not explicitly teach wherein the initial TBS is determined based at least in part on an assumption that all allocated REs of the PDSCH are available for the shared channel.  However, You teaches wherein the initial TBS is determined based at least in part on an assumption that all allocated REs of the PDSCH are available for the shared channel (claim 13: determine TBS of PDSCH based on actual total number of PRBs).
Thus, it would have been obvious to one of ordinary skill in the art to implement total number of PRBs, taught by You, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to allocate resources. In addition it would have been obvious to combine Sun and You in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 12, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US-20180124753), Apple in view of Sadeghi (US-10313990). 
As to claim 12, 24: Sun teaches the method of claim 1, 13.
Sun may not explicitly teach further comprising: receiving DCI scheduling the shared channel, wherein the number of REs associated with the shared channel is indicated by the DCI scheduling the shared channel.  However, Sadeghi teaches further comprising: receiving DCI scheduling the shared channel, wherein the number of REs associated with the shared channel is indicated by the DCI scheduling the shared channel (claim 1: DCI indicates total number of RE for PDSCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement total number of REs indicated by DCI, taught by Sadeghi, into the 5G system, taught by Sun, in order to implement a well-known feature of a pre-defined protocol and to allocate resources for communication. In addition it would have been obvious to combine Sadeghi and Sun in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW C OH/           Primary Examiner, Art Unit 2466